768 A.2d 41 (2001)
In re Kenneth E. NIELSEN, Jr., Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 00-BG-1464.
District of Columbia Court of Appeals.
March 1, 2001.
Before RUIZ and GLICKMAN, Associate Judges, and NEBEKER, Senior Judge.
PER CURIAM:
The Board on Professional Responsibility ("Board") has concluded that respondent, Kenneth E. Nielsen, Jr., violated Rule 8.4(d) conduct that seriously interferes with the administration of justice of the District of Columbia Rules of Professional Conduct and D.C. BAR R. XI, § 2(b)(3) by failing to respond in a timely fashion to Bar Counsel's requests for, and the Board's order to file, a response to an ethical complaint. The Board recommends that respondent be publicly censured for his misconduct.
Neither Bar Counsel nor respondent has filed an exception to the Board's report and recommendation, which increases this court's already substantial deference to the Board. See D.C. BAR R. XI, § 9(g)(2). The Board's findings are supported by the record, and the sanction it recommends is appropriate. Accordingly, it is
ORDERED that Kenneth E. Nielsen, Jr., be and hereby is publicly censured.
So ordered.